Citation Nr: 0814504	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
4, 1972 for the grant of service connection for a low back 
strain.

2.  Entitlement to an effective date earlier than September 
19, 2003 for the grant of service connection for shell 
fragment wounds to the back and right flank.

3.  Entitlement to an effective date earlier than September 
19, 2003 for the grant of service connection for urethral 
stricture with urinary tract infection and prostatitis.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a right knee 
disability.

9.  Entitlement to an effective date earlier than March 23, 
2007 for total individual unemployabitlity.  

10.  Evaluation of residuals of shell fragment wounds of the 
right flank and back, currently evaluated as 0 percent 
disabling.

11.  Evaluation of residuals of a right ankle shell fragment 
wound, currently rated as 10 percent disabling.

12.  Evaluation of low back strain, currently rated as 20 
percent disabling.

13.  Evaluation of residuals of left ankle shell fragment 
wound, currently rated as 10 percent disabling.

14.  Entitlement to a rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD) prior to March 22, 
2004.

15.  Entitlement to a rating in excess of 30 percent for PTSD 
from March 22, 2004 to March 23, 2007.

16.  Evaluation of PTSD, currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from September 1967 to 
September 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issues of evaluation of residuals of a right ankle shell 
fragment wound, evaluation of residuals of shell fragment 
wound of the right flank and back, and evaluation of low back 
strain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
status post shell fragment wound, back and right flank and 
prostate problems in December 1972.  In February 1973 the RO 
denied the veteran's claims.  

2.  The veteran did not appeal this decision and it became 
final.

3.  In September 19, 2003 the veteran filed a request to 
reopen his claim.  In December 2003 the RO reopened the claim 
and granted service connection for shell fragment wound back 
and right flank.

4.  The VA has received new service department records 
reflecting treatment while in Vietnam.

5.  The veteran was separated from active duty in September 
1972.  

6.  The veteran filed a claim for service connection for 
residuals of shrapnel wound of the low back within one year 
from separation from service.  

7.  On June 5, 2003 the veteran filed a claim for service 
connection for urinary tract infection.  In April 2005 the RO 
granted the veteran's claim for service connection for 
urethral stricture with urinary tract infections and 
prostatitis effective June 5, 2003.  

8.  The appellant did not file a claim or an informal claim 
for urinary tract infections prior to June 5, 2003.

9.  The veteran met the schedular criteria for a TDIU as of 
March 22, 2004.

10.  The veteran has been unemployed since March 10, 2005.

11.  Bilateral hearing loss disability and tinnitus were not 
present in service and an organic disease of the nervous 
system was not manifested to a compensable degree within one 
year of separation.

12.  Bilateral hearing loss disability and tinnitus are not 
attributable to any incident of service.

13.  Hypertension was not aggravated by the veteran's service 
connected PTSD.

14.  There is no current competent evidence of a right knee 
disability.

15.  The veteran's residuals of a left ankle shrapnel wound 
are manifested marked limitation of motion.

16.  Prior to March 22, 2004, the veteran's PTSD was 
manifested by anger, depression, flashbacks and intrusive 
thoughts which did not interfere with his occupational and 
social functioning with an assigned Global Assessment of 
Functioning (GAF) score of 70. 

17.  From March 22, 2004 the service-connected PTSD is shown 
to be productive of symptomatology that more nearly 
approximates a disability picture of occupational and social 
impairment, with deficiencies in most areas as manifested by 
panic, restlessness, irritability, anger problems, avoidance, 
hypervigilence, flashbacks, anxiety and irritability.

18.  PTSD is shown to be productive of panic, restlessness, 
irritability, anger problems, avoidance, hypervigilence, 
flashbacks, anxiety and irritability with GAF scores ranging 
from 60-54. 


CONCLUSIONS OF LAW

1.  The effective for a grant of service connection for shell 
fragment wound of the back and right flank is Sepptember 4, 
1972.  38 C.F.R. § 156 (2007). 

2.  The criteria for an effective date prior to September 4, 
1972, for a grant of service connection for low back strain, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2007). 

3.  The criteria for an effective date prior to September 19, 
2003, for a grant of service connection for urethral 
stricture with urinary tract infection and prostatitis, have 
not been met.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2007). 

4.  The criteria for an effective date of March 10, 2005, for 
the award of a TDIU have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.159, 3.340, 3.341, 3.400, 4.1, 4.15, 4.16 (2007).

5.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

6.  Tinnitus was not incurred in or aggravated by service and 
an organic disease of the nervous system may not be presumed 
to have been incurred therein.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

7.  Hypertension is not proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310 
(2007).

8.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304 (2007).

9.  The criteria for an evaluation in excess of 0 percent for 
residuals of shell fragment wound to back and right flank 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.73, Diagnostic Code 5326 (2007), 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805.

10.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left ankle shrapnel wound been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2007).

11.  The criteria for an evaluation in excess of 10 percent 
for PTSD, prior to March 22, 2004, have not been met.  
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).

12.  PTSD is 70 percent disabling effective March 22, 2004.  
38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).

13.  The criteria for an evaluation in excess of 70 percent 
for PTSD, have not been met.  U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notices in 
this case predated the rating decisions.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the veteran's claims.  In VCAA letters of May 2003, August 
2003, May 2004, June 2005, August 2005, and March 2006 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that the essential fairness of 
the adjudication has not been affected and therefore any 
presumption of prejudice is rebutted.  ; and, he has been 
represented during the appeal period.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  
Moreover, the records shows that the veteran had actual 
knowledge of the requirements for a higher rating and for an 
earlier effective date and the essential fairness of the 
process has not been affected.

The Board notes that in an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  In regards to 
the issues of the evaluation of GERD, cognitive disorder and 
bilateral bunions, the Board finds that while the 
preadjudicatory notice was inadequate, the essential fairness 
of the process has not been affected.

The record shows the veteran was provided copies of the 
rating decision and notice as to how to appeal the RO's 
rating decisions, and he did so.  In Statements of the Case 
(SOC) of April 2005 and May 2007, the appellant was provided 
with all of the relevant Diagnostic Codes in his case and he 
showed understanding of the same when he asked the RO to 
request records which he believed would show he was entitled 
to a higher rating and when he submitted additional evidence 
he believed would show entitlement to a higher rating.  
Furthermore, in a letter of March 2006  he was provided with 
examples of the medical and lay evidence he may submit to 
substantiate his case.  Subsequent to the SOC and the May 
2003and March 2006 letter the appellant's claim was 
readjudicated in subsequent Supplemental Statements of the 
Case .  Therefore, the appellant was afforded the required 
due process.  Furthermore, the Board notes that the symptoms 
required to meet the criteria for increased evaluations in 
the veteran's case, are symptoms that a reasonable person 
with his disabilities would know to report.  Moreover, VA 
outpatient treatment records and examination reports note the 
veteran reporting symptoms associated with the disabilities.  
Finally, the Board notes that the veteran is represented by 
counsel who is presumed to be aware of the criteria required 
for an increased evaluation.  As such, actual knowledge on 
the part of the veteran can be presumed.  The veteran was 
provided with the notice and was given the opportunity to 
submit additional evidence, he was provided time to submit 
the same and he was afforded subsequent due process.  
Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, private 
medical records and VA outpatient treatment records have been 
obtained.  The veteran was afforded a VA examination.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

A.  Effective date

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a); see 
generally 38 C.F.R. § 3.400.  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).

Shell fragment wound back and right flank

Service connection for shell fragment wounds of the right 
flank and back was denied in a February 1973 rating decision.  
It was noted that the service medical records were 
incomplete.  The veteran did not report for his VA 
examination although it was reported that the disability was 
not found on the last examination of May 11, 1972.  However, 
the separation examination was abnormal for the lower 
extremities and the spine.  The examiner noted that there 
were fragment wounds to the right lumbar area, right ankle 
and left ankle, and the rating decision noted that the 
records were positive for fragment wounds of the right lumbar 
area and ankles.  Moreover, since the decision of February 
1973, the AOJ received pertinent service personnel records 
which showed that the veteran was a patient while in the 
Vietnam from February to March 1969.  Under 38 C.F.R. § 3.156 
(c) these records are a basis for reconsideration of the 
claim and a basis for the granting of an earlier effective 
date .  Since there is evidence that the veteran had fragment 
wounds to the back and ankle at separation and considering 
that service records have been associated with the record 
which show that the veteran was a patient in Vietnam, the 
Board finds that an earlier effective date is warranted for 
shell fragment wounds of the right flank and low back to the 
day after separation form service, or September 4, 1972.

Low back strain

The veteran was discharged from active duty on September 3, 
1972.  The veteran filed a claim for service connection for 
shrapnel wounds to the back in December 1972.  The RO granted 
service connection for low back strain in February 1973 with 
an effective date of September 4, 1972.

Generally, the effective date of an award of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a).  An exception exists if an 
application is received within one year of date of discharge 
or release in which case the effective date of the award will 
be the day following the date of discharge.  38 U.S.C.A. 
§ 5110(b)(1).  In this case, the veteran was released from 
service on September 3, 1972.  An original claim for 
compensation was received in December 1972, this was within 
one year of separation from service; therefore, the 
provisions of 38 U.S.C.A. § 5110(b)(1) are applicable.  As 
mentioned above, in such cases, the date of the award will be 
the day after release from active duty.  That was precisely 
what was done in this case.  There is no legal basis on which 
to grant an earlier effective date.  

Urethral stricture with urinary tract infections and 
prostatitis

The veteran filed a claim for service connection for 
prostatitis in December 1972.  The RO denied the claim in 
February 1973.  The veteran did not appeal the decision.  The 
next communication received from the veteran was not until 
June 5, 2003 when the veteran filed an informal claim for 
service connection for urinary tract.  In April 2005, the RO 
granted service connection for urethral stricture with 
urinary tract infections and prostatitis effective June 5, 
2003.  The RO's prior determination denying the veteran's 
request for service connection for prostate problems in 
February 1973 is final.  See 38 U.S.C.A. § 7105.  No further 
claim was received from the veteran or his representative 
until the June 2003 request to reopen the claim.  Looking at 
the time period after the final decision of December 1973, 
the Board finds that prior to June 5, 2003, there was no 
claim, informal claim, or an intent to file a claim for a 
psychiatric disorder.  None of the documents submitted since 
the unappealed rating decision of February 1973 and June 5, 
2003 the date of the receipt of the informal claim for 
urinary tract, addressed the issue of shell fragment wound 
back and right flank and cannot be considered a claim, an 
informal claim, or an intent to file a claim. 

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable,

(2) Disabilities resulting from common etiology or a single 
accident,

(3) Disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular- renal, 
neuropsychiatric,

(4) Multiple injuries incurred in action, or

(5) Multiple disabilities incurred as a prisoner of war.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person. Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A VA examination report of May 2006 notes that the examiner 
opined that given the moderate level of impairment in social 
functioning as well as increased irritability, disturbed 
sleep, daily intrusive thoughts, significant hypervigilence 
and exaggerated startle response, it was the examiner's 
opinion that the veteran would be unable to obtain or 
maintain gainful employment in his normal occupational 
environment.

The veteran was awarded TDIU effective March 23, 2007 in a 
rating decision of November 2007.  In the opinion of the 
Board, the record reflects that the veteran has been unable 
to secure or follow substantially gainful employment because 
of his service-connected PTSD and that he has been unemployed 
since March 10, 2005.  After this date, the evidence on file, 
including the VA examinations, outpatient treatment records, 
and private medical evidence, reflect that the veteran was 
unemployed.  A VA Form 21-4192, Request for Employment 
Information, of June 2005 notes that the veteran worked for 
Midas Muffler from July 7, 1984 through March 10, 2005.  It 
was also noted that he was terminated from his employment due 
to unreliability based on too many sick days.  There is no 
evidence that the veteran has been employed since that date.  
The Board notes that there is a conflict in the forms 
regarding the year of the termination of employment.  While 
in one section it states the veteran was employed through 
March 2005, in two other sections it states that the 
veteran's last day of work and last payment were in March 
2003.  However, at a VA examination of September 2005, the 
veteran stated that he had worked at a muffler shop until 
about 4 and a half months before.  Therefore, the Board finds 
that the discrepancy in the dates was an error and that the 
veteran, by his own admission, was employed through the year 
2005 and not 2003, and therefore, will accept the date of 
March 10, 2005 as the date in which his employment ended.

Moreover, the Board notes that the evidence shows that the 
veteran's disability has not significantly changed since May 
2006.  At a VA examination of March 2007 the veteran was 
found to be unemployable because of his PTSD and his 
associated angry moods and irritability and intolerance of 
others.  In essence these are the same reasons provided by 
the examiner in May 2006 when it was first determined that 
the veteran was not employable.  Since the veteran's 
condition has not significantly changed an earlier effective 
date for the grant of a TDIU to March 10, 2005 is warranted.

B. Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

An organic disease of the nervous system will be presumed to 
have been incurred in service if manifest to a degree of 10 
percent within one year of discharge from a period of 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hearing loss disability and tinnitus 

The appellant is claiming service connection for hearing loss 
and tinnitus.  He alleges that he suffers from these 
conditions since service when he was exposed to noise while 
serving during the Vietnam War.

Initially, the Board notes that the veteran is claiming that 
his hearing loss and tinnitus are due to noise exposure while 
in combat due to helicopter turbine engines, heavy artillery 
and 8 inch battery.  The veteran's discharge certificate, DD 
Form 214, show that the veteran is entitled to wear the 
Purple Heat, the Combat Infantry Badge, the Air Medal, the 
Vietnam Gallantry cross with Palm, the Vietnam Service Medal 
and the Army Aviation Badge.  Therefore, the Board finds that 
the provisions of 38 U.S.C.A. § 1154(b) are for application 
in regards to the issue of service connection for bilateral 
hearing loss disability and tinnitus.  As the veteran's 
allegations of noise exposure are consistent with the nature 
and circumstances of his service, the Board will accept that 
he was exposed to noise while in service.

After carefully reviewing all evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss and 
tinnitus.

The preponderance of the evidence shows that the veteran's 
bilateral hearing loss and tinnitus were not manifest in 
service or within one year of service discharge, and that 
they are unrelated to any incident of service, including 
exposure to noise while in combat  

A VA examination report of June 2004 notes diagnoses of 
bilateral high frequency sensorineural hearing loss and 
tinnitus.  Therefore, the issue remaining is whether the 
veteran's current bilateral hearing loss disability and 
tinnitus are related to service. 

At the veteran's separation examination of May 1972 no 
hearing loss or tinnitus was reported.  

VA examination report of June 2004 notes that the veteran 
reported that he was exposed to noise while in service and 
that his post service noise exposure was minimal.  He gave a 
10 year history of progressive hearing loss and a 7-8 year 
history of bilateral progressive tinnitus.  After a review of 
the service medical records the examiner opined that "[i]t 
is less likely than not that the current hearing loss is 
related to military noise exposure."  He further opined that 
"it is less likely than not that the veteran's current 
tinnitus is related to military acoustic trauma."

A July 2004 report from the veteran's private physician 
states that consistent with VA findings, an examination of 
the veteran revealed he has significant neurosensory hearing 
loss bilaterally.  He stated that this was consistent with 
the amount of acoustic trauma sustained by a combat 
helicopter pilot.  He further stated that in his opinion he 
feels that "it is more likely than not that noise exposure 
in a combat helicopter contributed to [the veteran's] hearing 
loss."  In a letter of May 2005, he stated that he reviewed 
the veteran's service record (all of the veteran's DD 66's), 
and after a personal interview with the veteran, his review 
of the records reinforce his opinion that hearing loss was 
"more likely than not caused by acoustic trauma during his 
military service."  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for bilateral hearing loss 
disability and tinnitus.  

The preponderance of the evidence indicates that bilateral 
hearing loss disability and tinnitus were not manifest in 
service or within one year of service discharge.  The first 
evidence of record of a complaint of bilateral hearing loss 
disability is in September 2003 when the veteran filed a 
claim for service connection for bilateral hearing loss which 
is 31 years after separation from service.  Furthermore, the 
Board notes that at the VA examination of June 2004 the 
veteran reported a 10 year history of bilateral hearing loss 
and a 7-8 year history of tinnitus.  Even accepting the 
veteran's reports of bilateral hearing loss dating 10 years 
prior to the VA examination and of tinnitus 7-8 years prior 
to the examination, the earliest account of hearing loss or 
tinnitus is not until 21 years after service.  

The Board acknowledges that the veteran's private physician 
has provided opinions which state that the veteran's 
bilateral hearing loss disability is due to noise exposure 
while in service.  However, the Board notes that the 
veteran's private physician does not provide an explanation 
for the remote onset of the veteran's bilateral hearing loss, 
21 years after separation from service.  On the other hand, 
the VA examiner, noted the veteran's report of a remote onset 
of bilateral hearing loss and tinnitus after service and 
provided a more complete historical background including post 
service noise exposure.  The Board finds the VA examiner's 
opinion to be more reliable and consistent with the evidence 
of record.  Of note is also the veteran's own report that his 
bilateral hearing loss started only 10 years prior to the VA 
examination of June 2004 and his tinnitus started only 7-8 
years prior to the examination.  Furthermore, the Board notes 
that the veteran filed a claim for service connection within 
a year of separation from service, however, he did not claim 
bilateral hearing loss or tinnitus.  The Board finds the 
veteran's silence while otherwise seeking compensation for 
other disabilities to be negative evidence.  The Board is 
fully aware of the provisions of 38 C.F.R. § 3.303(d).  
However, the private medical opinion is conclusory and far 
less convincing than the VA opinion.  

Finally, the Board notes that, in regards to the veteran's 
tinnitus, the only medical opinion of record is the VA 
examiner's opinion of June 2004 which states that tinnitus is 
not due to service.  This opinion stands uncontradicted by 
any other medical opinion of record and there is no basis to 
question the opinion.  

The preponderance of the evidence establishes that bilateral 
hearing loss disability tinnitus were not present during 
service and were not manifest to a compensable degree within 
one year of separation from service.  The service records are 
silent for complaints, findings, or manifestations of 
bilateral hearing loss disability and tinnitus.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, supra.

Hypertension

In this case, the appellant seeks service connection for 
hypertension as secondary to the service connected PTSD.  He 
alleges that his hypertension is aggravated by his service 
connected PTSD.  

At the outset the Board notes that it is not argued, and the 
evidence does not show, that hypertension was manifested in 
service or within the first post-service year.  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   Thus, in this case, in order to warrant 
service connection for hypertension on a secondary basis, the 
evidence must show that it was caused or aggravated by a 
service-connected disease or injury.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is restrictive and is to be 
applied prospectively, it is not for application in the 
present claim.  

After a careful review of the evidence of record, the Board 
finds that service connection for hypertension is not 
warranted.  The veteran asserts that his hypertension has 
been aggravated by his PTSD.  

A VA examination report of October 2003 notes that the 
veteran reported that his hypertension began approximately 10 
years before the examination.  He further reported that he 
believed his service connected PTSD makes his blood pressure 
go up.  He stated that while he is on medication for his high 
blood pressure, it is not under control.  The examiner noted 
that there were no cardiovascular symptoms, the veteran's EKG 
was always normal, and a review of his systems was negative 
otherwise.  The veteran was diagnosed with essential 
hypertension.  After a review of the veteran's records the 
examiner opined he did not believe that the veteran's blood 
pressure is caused by his service connected PTSD.

The evidence shows that the veteran's hypertension was not 
caused or aggravated by his service connected PTSD.  While 
the veteran has been diagnosed with hypertension, there is no 
evidence of a relationship between the veteran's hypertension 
and PTSD.  In fact, the only medical opinion of record states 
that the veteran's hypertension is not related to the 
veteran's PTSD.  The examiner's opinion was rendered after 
examining the veteran and reviewing his records.  It is 
competent and reliable and uncontradicted by any other 
competent evidence of record.  

In essence the only evidence of record of a link between the 
veteran's PTSD and his hypertension are the veteran's own 
assertions.  However, the Board notes that the veteran is not 
competent to render opinions on medical causation.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  Accordingly, service 
connection is denied.

Right knee injury

The veteran is claiming service connection for a right knee 
injury.  After a careful review of the evidence of record, 
the Board finds that the evidence is against a finding of 
service connection for residuals of a right knee injury.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Initially, the Board notes the appellant does not assert that 
his claimed right knee injury is a result of combat. 
 Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application in this matter.

The veteran asserts that he injured his right knee in 
February 1970 while stationed at Ft. Benning, Georgia.  
Service medical records are completely silent for any 
complaints of or treatment for a right knee injury.  A 
separation physical of May 1972 noted the veteran's lower 
extremities as abnormal.  Abnormalities were noted regarding 
the veteran's right ankle, but did not list any abnormalities 
related to the veteran's knees.

Service connection requires evidence of a current disability.  
Without competent evidence of a current disability due to a 
right knee injury or residuals of a right knee injury, 
service connection must be denied.  38 C.F.R. § 3.303; 
Brammer, 3 Vet. App. 223.  There is no evidence of a current 
right knee disability.  While the veteran has claimed service 
connection for a right knee disability, there are no post 
service records of complaints of or treatment for a right 
knee disability.  Furthermore, the Board notes that the 
veteran has had numerous VA examinations and in none of the 
examinations has the veteran complained of a right knee 
disability.

In sum, the only evidence of a current right knee disability 
comes from the veteran's own assertions.  However, the Board 
notes that while the veteran is competent to report symptoms, 
as a layperson, he is not qualified to render an opinion 
concerning questions of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Without a diagnosis 
of a right knee disability or residuals of a right knee 
injury service connection cannot be granted.




C. Rating

PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (PTSD) (2006), a 100 percent evaluation is provided 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2006).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2006).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 31-40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Id. at 242.  In reaching a 
determination in this case, the Board has considered the 
whole of the evidence, to include the appellant's statements, 
the assigned GAF scores, and the medical opinions.

A VA examination of October 2003 notes that the veteran 
reported daily flashbacks, intrusive thoughts, anger problems 
and depression.  He was diagnosed with PTSD mild, chronic.  
He was assigned a GAF score of 70.

VA outpatient treatment records of March 2004 note that the 
veteran sought treatment for his PTSD.  He reported symptoms 
of nightmares with increased frequency due to flashbacks 
related to combat.  He stated he was afraid of hurting his 
wife.  

VA outpatient treatment records of May 2004 note that the 
veteran's speech had normal rate, volume, tone and rhythm.  
His mood was dysthymic.  His affect was congruent  His 
thoughts were coherent and goal oriented.  He denied any 
audiovisual hallucinations and none were noted.  He was not 
delusional, suicidal, or homicidal.  He was alert and 
oriented times 4.  His concentration was intact and his 
memory for immediate, recent and remote events was intact.  
His insight and judgment were good.  He was assigned a GAF 
score of 60.

A July 2004 letter from a VA psychologist notes that the 
veteran had been employed throughout his life.  He noted that 
the veteran reported significant sleeping disorders including 
nightmares; reports of frequent intrusive combat memories; 
difficulty interacting with people; avoiding crowds; and 
problems coping with job-related stress.  He was assigned a 
GAF of 60.

VA outpatient treatment records of August 2004 note that the 
veteran reported he retired from his job as manager of an 
auto repair shop on March 31, 2003 due to his irritability 
and intense anger.  

VA outpatient treatment records of September 2004 note that 
the veteran reported symptoms of nightmare, intrusive 
thoughts , depression, anxiety, hypervigilence, avoidance, 
and irritability.  He denied suicidal and homicidal thoughts.  
He was assigned a GAF score of 54.  

VA examination report of May 2006 notes that the veteran 
stated he was still married to his wife of 28 years.  He was 
alert and oriented times 4.  He appeared generally 
cognitively intact and of average or better intellectual 
abilities.  Eye contact was fair.  He described his current 
mood as depressed and guilty.  Affect was broad although 
generally congruent with his reported mood.  He denied any 
suicidal or homicidal thoughts.  He denied auditory or visual 
hallucinations.  Thought process was linear and coherent.  
Insight and judgment were fair.  He continued to report 
recurrent and intrusive distressing thoughts and images from 
combat.  He also reported recurrent nightmares.  He reported 
symptoms of increased arousal and avoidance of outside 
stimuli.  He exhibited occupational and moderate social 
functioning impairment.  The examiner opined that due to the 
veteran's PTSD symptoms, he would be unable to obtain or 
maintain gainful employment in his normal occupational 
environment.  He was assigned a GAF score of 55.

A VA examination report of April 2007 notes that the veteran 
reported nightmares three to four times a week.  He further 
reported startled feelings, hypervigilence and always being 
on the verge of anger.  He also reported flashback two to 
three times a day.  His thought process was logical, coherent 
and relevant.  He was well dressed and well groomed.  He 
exhibited good social skills.  He was oriented to time, 
place, person and situation.  His affect was spontaneous and 
reasoning was good.  He had no psychomotor slurring or 
agitation.  Verbal comprehension was good, but concentration 
was poor.  He reported anxiety, panic attacks, depression, 
insomnia or crying spells, anhedonia and nightmares.  He 
denies ever having suicidal or homicidal ideals, or psychotic 
symptoms.  He indicated racing thoughts and anger control 
problems.  It was the examiner's opinion that the veteran was 
unemployable due to his PTSD symptoms.  

At the outset the Board notes that the veteran is appealing 
the original assignment of a disability evaluation following 
an award of service connection for PTSD.  In such cases, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In December 2003, the RO granted service 
connection for PTSD and assigned a 0 percent evaluation 
effective June 15, 2003.  In a rating decision of April 2005, 
the RO increased the veteran's evaluation of PTSD to 10 
percent disabling effective June 15, 2003, the date of the 
claim, and to 30 percent effective March 22, 2004.  In 
November 2007, the RO increased the veteran's evaluation of 
PTSD to 70 percent disabling, effective March 23, 2007.  The 
RO has assigned a staged rating.  

Clearly a staged rating may be assigned when appropriate.  
Regulations establish that different examiners, at different 
times, will not describe the same disability in the same 
language.  It is the responsibility of the rating specialist 
to interpret reports of examination in light of the whole 
recorded history.  When any change in evaluation is to be 
made the rating agency should assure itself that there has 
been an actual change in the condition, for better or worse, 
and not merely a difference in thoroughness of the 
examination.  See 38 C.F.R. §§ 4.2, 4.13.

The Board has been presented with differing medical reports 
and the veteran's own statements.  Throughout the appeal 
period, the veteran has asserted that his service-connected 
disabilities were worse.  This is evidence that must be 
considered.  However, in this case, the Board concludes that 
during the course of the appeal, there has been an actual 
change in the degree of disability rather than a difference 
in skill of the individual examiners.  The Board agrees that 
a staged rating is warranted.  However, the Board does not 
agree with all the dates of the evaluation selected by the 
AOJ.  Accordingly, a staged, but different, evaluation is 
warranted. 


Evaluation prior to March 22, 2004

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 10 percent for PTSD 
prior to March 22, 2004 is not warranted.  

The veteran's overall disability picture is best represented 
by a 10 percent evaluation.  The evidence does not show 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, mild memory loss.  

Rather, the evidence establishes that the veteran was 
employed and owned his own business.  While the veteran did 
exhibit symptoms of anger, depression, flashbacks and 
intrusive thoughts, these did not interfere with his 
occupational and social functioning.  Furthermore, the 
veteran was married with children.  Finally, the Board notes 
that his GAF score was 70 at the time which was reflective of 
mild symptoms.  

Based upon the foregoing, the Board finds that an evaluation 
in excess of 10 percent prior to March 22, 2004 is not 
warranted.

Evaluation from March 22, 2004

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 30 percent for PTSD 
from March 22, 2004 to March 23, 2007 is warranted as the 
veteran's symptoms more closely approximate a 70 percent 
evaluation.  

On review of the evidence of record, the Board finds that for 
the period from March 22, 2004 to March 23, 2007, the 
veteran's PTSD is most appropriately evaluated as 70 percent 
disabling.  It is clear from the evidence that at least as of 
March 22, 2004, the veteran's PTSD symptoms worsened.  The 
evidence since October 29, 2004 reveals subjective and 
objective  complaints of flashbacks, intrusive thoughts, 
panic, anxiety, irritability, anger problems, avoidance, and 
hypervigilence.  GAF scores progressively worsened from 70 to 
60 to 54 in a matter of months.  Furthermore, by March 2005, 
the veteran was unable to obtain or maintain gainful 
employment in his normal occupational environment due to his 
PTSD symptoms.  

The evidence shows that the veteran's symptoms worsened 
during the evaluation period from March 22, 2004 to March 23, 
2007, and finds that the veteran's overall disability picture 
is best represented by a 70 percent evaluation considering 
the progressive worsening of the veteran's symptoms.  

Evaluation in excess of 70 percent

The assignment of the 70 percent evaluation as of March 22, 
2004 now creates a more uniform rating.  However, the Board 
must still consider whether a higher evaluation is now 
warranted for any time frame.  

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 70 percent for PTSD is 
not warranted.  

On review of the evidence of record, the Board finds that for 
the period beginning on March 22, 2004 an evaluation in 
excess of 70 percent is not warranted.  In this regard the 
Board notes that the evidence of record since March 22, 2004 
reveals subjective complaints of depression, anxiety, 
flashbacks, intrusive thoughts, nightmares, irritability, and 
social isolation.  Objectively, the record demonstrates anger 
problems, poor concentration, intolerance of others, poor 
tolerance to stress, depression, flashbacks and nightmare.  
Furthermore, as of September 2006 the veteran has been 
considered unemployable due to his PTSD symptoms.  GAF scores 
since that time have ranged between 60-54.  In the absence of 
evidence showing greater severity of the service-connected 
disability, the Board concludes that the veteran's PTSD is 
most appropriately evaluated as 70 percent for this period.

The evidence does not show total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  VA examinations noted that the veteran denied any 
homicidal ideations or suicidal thoughts.  While his hygiene 
was noted not to be the best, it was not stated that he was 
incapable of maintaining minimal personal hygiene.  The 
veteran was consistently noted to be oriented as to time and 
place and to have normal recent memory.  Furthermore, he was 
noted to have been married for 28 years and to have been 
employed until he retired.  

For the foregoing reasons, the Board finds that an evaluation 
in excess of 70 percent from October 22, 2004 is not 
warranted.

Residuals of left ankle shell fragment wound

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and non-
weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2004).

A VA examination report of June 2003 notes that the veteran 
had a BB sized knot just above the left lateral malleolus 
which was slightly tender.  There was no redness or 
irritation around the wound.  Otherwise, the left ankle had 
completely normal range of motion.  

An April 2004 letter form the veteran's private physician 
notes that an x-ray of the veteran's left ankle revealed a 
metallic fragment in the soft tissues to the lateral 
malleolus of the left fibula.  There was no bony damage 
appreciated.  

A VA examination report of June 2004 noted a palpable square 
metallic fragment just above the left lateral malleolus.  
There was no scar visible and the area was non-tender.

A VA examination report of May 2006 noted a 2 cm fragment 
that is under he skin, just above the lateral malleolus.  The 
area was non-tender.  Range of motion of the left ankle was 
dorsiflexion and plantar flexion 20 degrees without pain.  
You could hear a crack on flexion.  There was 20 degrees of 
inversion and 20 degrees of eversion without pain.  There was 
no change in range of motion, endurance, incoordination, 
fatigability, or pain levels with repetitive motion.  There 
was a 4 cm scar on the left lateral malleolus which was well 
healed.  There was no disfigurement or ulceration and no 
tenderness.  There was no tenderness on palpation of 
malleoli.  It was noted he could dorsiflex 5 degrees and 
plantarflex 10 degrees.  He had 5 degrees of inversion and 
eversion without pain .  There was no change in range of 
motion or endurance in coordination, fatigability or pain 
level with repetitive motion.  He was assessed with fragment 
scar of the left ankle.

A VA examination report of March 2007 notes the veteran left 
ankle to be normal appearing without any effusion.  There was 
a superficial shrapnel fragment 4 cm proximal and anterior to 
the lateral malleolus.  This was small and barely palpable.  
It was non-tender with no signs of inflammation or infection.  
There was no ligamentous instability.  The examiner noted a 
global exaggerated tenderness to palpation of the entire 
ankle joint.  Range of motion using DeLuca criteria was 
plantar flexion 20 degrees and dorsiflexion 10 degrees.  It 
was noted the veteran was unable to actively invert and evert 
his ankle.  Passive inversion was 30 degrees and eversion was 
15 degrees.  It was noted the veteran complained of pain 
through the entire arc of plantar and dorsiflexion.  The 
examiner noted exaggerated complaints of pain on passive 
eversion/inversion range of motion.  X-rays revealed a 3.4 mm 
fragment of metallic density representing a foreign body in 
the soft tissues anterolaterally.  There was no evidence of 
fracture or dislocation.  There was a large calcaneal spur.  
He was assessed with left ankle superficial wound.

The veteran is currently evaluated based on limitation of 
motion of the left ankle.  He has been assigned an evaluation 
of 10 percent disabling under 5271.  After a careful review 
of the evidence of record the Board finds that the 
preponderance of the evidence is in favor of an evaluation in 
excess of 10 percent disabling.  

With regard to the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, normal dorsiflexion of the ankle is 
from 0 degrees to 20 degrees.  Normal plantar flexion is from 
0 degrees to 45 degrees.  38 C.F.R. 4.71, Plate II (2007).  

While range of motion was normal in June 2003, in May 2006 
plantar flexion was to 20 degrees with normal being 45 
degrees.  However, the VA examination report of May 2006 
notes a second set of range of motion measurements which 
appear to be associated with the left ankle.  A 4 cm scar was 
noted on the left lateral malleolus which was followed by 
findings of range of motion of dorsiflexion to 5 degrees and 
plantearflexion to 10 degrees; inversion and eversion to 5 
degrees without pain.  In March 2007 plantar flexion was to 
10 degrees.  The examiner noted a global exaggerated 
tenderness to palpation of the entire ankle joint.  It was 
noted the veteran was unable to actively invert and evert his 
ankle.  Passive inversion was 30 degrees and eversion was 15 
degrees.  It was noted the veteran complained of pain through 
the entire arc of plantar and dorsiflexion.  Looking at the 
examination findings in the light most favorable to the 
veteran the Board finds that the range of motion more closely 
approximates a marked limitation of motion of the left ankle.  
While it is unclear whether both ranges of motion reported at 
the May 2006 examination are of the left ankle, the second 
set of degrees of range of motion were provided related to a 
scar of the left malleolus. The RO did no seek clarification 
of the examination report and therefore, the Board will 
interpret the examination in the light most favorable to the 
veteran.  These findings  of the May 2006 examination of 
dorsiflexion of 5 degrees  when normal is to 20 degrees and 
plantar flexion of 10 degrees when normal is to 45 degrees 
show that the veteran has marked limitation of motion of the 
left ankle.  Furthermore, the Board notes that plantar 
flexion has been consistently reported as 10 degrees from a 
normal of 45 degrees.  This shows marked limitation of 
motion.  Thus, the Board finds that the disability most 
closely approximates a rating of 20 percent disabling.

In regard to the veteran's scar associated with his left 
ankle shrapnel wound, the Board notes that a separate 
evaluation is not warranted.  During the May 2006 VA 
examination a 4 cm scar on the left lateral malleolus which 
was well healed.  However, there is no evidence of tenderness 
or pain associated with the scar.  38 C.F.R. § 7804.  In 
addition, the scar measures 4 inches.  Therefore, the scar 
does not meet the criteria of an evaluation under Diagnostic 
Code 7802 either, which requires an area of 144 square inches 
to warrant an evaluation.  The evidence does not show that 
the scar is not stable, and thus, an evaluation under 
Diagnostic Code 7803 is not warranted.  Thus, a separate 
evaluation for a left ankle scar is not warranted.

Furthermore, the veteran is not entitled to a higher 
evaluation under the Diagnostic Codes for muscle injuries of 
the foot and leg, Diagnostic Codes 5310-5312, as the medical 
evidence shows that the wounds were superficial and there is 
no evidence of muscle involvement.  


ORDER

An effective date earlier than September 4, 1972 for the 
grant o f service connection for low back strain is denied.

An effective date earlier than September 19, 2003 for the 
grant of service connection for urethral stricture with 
urinary tract infection and prostatitis is denied.

An effective date of September 4, 1972 for the grant of 
service connection for shell fragment wound to back and right 
flank is granted.

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.

Service connection for a right knee disability is denied.

Service connection for hypertension is denied.

An effective date of March 10, 2005, is granted for the award 
of a total disability rating based on individual 
unemployability.

An evaluation in excess of 10 percent disabling for residuals 
of left ankle shell fragment wound is denied.

For the period prior to March 22, 2004, entitlement to a 
rating in excess of 10 percent for PTSD is denied.

For the period from March 22, 2004 to March 23, 2007, 
entitlement to a 70 percent rating for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.




REMAND

The veteran is seeking a higher rating for his service 
connected residuals of a right ankle shell fragment wound, 
residuals of a shell fragment wound of the back and right 
flank, and low back strain.

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The Board finds that the VA examinations for the ankle and 
the back are inadequate to properly assess the current level 
of the veteran's disabilities.

In regards to the back, the Board notes that the medical 
evidence suggests that the veteran may have sustained a 
through and through wound to the lower back, however an 
actual determination of the same has not been made and he has 
not had a muscle injury examination.  In regard to the 
veteran's ankle, the Board notes that adequate range of 
motions have not been reported and limitation of motion of 
the ankle has not been properly assessed.

Furthermore, the Board notes that the issue the evaluation of 
low back strain is inextricably intertwined with the issue of 
the evaluation of residuals of shell fragment wound of the 
right flank and back.  Therefore, this issue must be 
readjudicated after the issue of evaluation of residuals of 
shell fragment wound of the right flank and back has been 
fully developed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule a VA 
examination to determine the current 
level of disability of the veteran's 
service connected residual of a right 
ankle shrapnel wound.  The examiner 
should specifically note the range of 
motion of the right ankle, should 
report whether any limitation of motion 
found is moderate or marked, and should 
address limitation of motion 
considering the DeLuca factors.  The 
claims folder should be made available 
to the examiner.

2.  The AOJ should schedule a VA 
examination to determine the current 
level of disability of the veteran's 
shell fragment wounds of the lower back 
and right flank.  The examiner must be 
familiar with muscle damage injuries.  
The examiner should specifically 
determine the path of the missile which 
caused the shell fragment wounds to the 
low back and right flank and should 
identify any muscle group that was 
affected based on the history provided.  
The examiner should specifically 
determine if there was any muscle 
through and through injury and the 
current level of function of the spine.   

3.  After completing any additional 
development deemed necessary, the AOJ 
should readjudicate the intertwined 
claim for evaluation of low back 
strain.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


